Case: 21-50259     Document: 00516027003         Page: 1     Date Filed: 09/23/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    September 23, 2021
                                  No. 21-50259                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Juan Luis Lara-Zavala,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:20-CR-511-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Juan Luis Lara-Zavala appeals his sentence to 57 months of
   imprisonment and three years of supervised release, which the district court
   imposed on his guilty-plea conviction for illegal reentry. He contends that
   the enhancement of his sentence based on a prior conviction pursuant to


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50259     Document: 00516027003           Page: 2   Date Filed: 09/23/2021




                                    No. 21-50259


   8 U.S.C. § 1326(b)(2) is unconstitutional because the fact of a prior
   conviction must be charged and proved to a jury beyond a reasonable doubt.
   While Lara-Zavala acknowledges this argument to be foreclosed by
   Almendarez-Torres v. United States, 523 U.S. 224 (1998), he nevertheless
   seeks to preserve the issue for further review. The Government has moved
   for summary affirmance on the ground that Lara-Zavala’s argument is
   foreclosed.
          The Supreme Court held in Almendarez-Torres that for purposes of a
   statutory sentencing enhancement, a prior conviction is not a fact that must
   be alleged in an indictment or found beyond a reasonable doubt by a jury. 523
   U.S. at 239-47. This court has held that subsequent Supreme Court decisions
   such as Alleyne v. United States, 570 U.S. 99 (2013), and Apprendi v. New
   Jersey, 530 U.S. 466 (2000), did not overrule Almendarez-Torres. See, e.g.,
   United States v. Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States v.
   Pineda-Arrellano, 492 F.3d 624, 625-26 (5th Cir. 2007). Lara-Zavala is thus
   correct that his argument is foreclosed. See Groendyke Transp., Inc. v. Davis,
   406 F.2d 1158, 1162 (5th Cir. 1969). Accordingly, the Government’s motion
   for summary affirmance is GRANTED, the Government’s alternative
   motion for an extension of time to file a brief is DENIED, and the district
   court’s judgment is AFFIRMED.




                                         2